DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2022 was filed after the mailing date of the Non-Final office action on04/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims  1-2, 4, 6, 9, 13-14, 16, 18-19, 22 and 63-64 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 9, 13-14, 16, 18-19, 22 and 63-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novlan et al (2018/0092139 A1), hereinafter, “Novlan”. 

Regarding claim 1, Novlan discloses: A resource processing method, applied to a first node (fig 1, [0035], “wherein the scheduler can be operable to determine resource assignments for transmissions between UEs and rTPs, and between rTPs. Typically, schedulers will assign resources based upon numerous criteria”, and, “network node 104” (equivalent to “first node”)”), comprising: in addition to a cell-specific resource configuration (fig 1-2, para [0036] and [0043], “at least cell specific, configurability of at least the transmission period of the signals utilized for initial access”); configuring at least one downlink resource and at least one uplink resource or configuring at least one uplink resources (fig 2-3, para [0036] and [0044], depicts the configuration  of UL-DL  resources for Access (UL-DL) and Backhaul (UL-DL), where, scheduling for uplink and downlink transmission);
wherein the uplink resource is offset in time by a fixed offset value (fig 3, para [0036], “illustrating TDM, backhaul downlink (e.g., Backhaul DL), backhaul uplink (e.g., Backhaul UL), access downlink (e.g., Access DL), and access uplink (e.g., Access UL) transmissions can occur at different times on the same frequency (“guard intervals” equivalent to “offset in time”) in between transmission slots can also be employed)”) from a cell-specific random access opportunity or valid random access opportunity configured by the first node (fig 3, para [0043], “at least cell specific, configurability of at least the transmission period of the signals utilized for initial access”); 
wherein the uplink resource is an uplink resource configured for a backhaul link of a second node and the downlink resource is a downlink resource configured for a backhaul link of the second node (fig 3, para [0036], “TDM, backhaul downlink (e.g., Backhaul DL), backhaul uplink (e.g., Backhaul UL), access downlink (e.g., Access DL), and access uplink (e.g., Access UL) transmissions can occur at different times on the same frequency (guard intervals in between transmission slots can also be employed)”).  
Regarding claim 13, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding resource processing apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a second node. However, Novlan discloses a second node (fig 1, device 102).
Regarding claim 2,  Novlan discloses: The resource processing method according to claim 1, wherein at least one of the at least one configured downlink resource and the at least one configured uplink resource is cell-specific or dedicated (fig 2-3, para [0036] and [0044], depicts the configuration  of UL-DL  resources for Access (UL-DL) and Backhaul (UL-DL), where, scheduling for uplink and downlink transmission); 
or, wherein the uplink resource comprises a physical random access channel transmission opportunity; or, wherein the uplink resource is determined based on a cell-specific resource configured by the first node; or, wherein the uplink resource is configured independently of a cell-specific resource configured by the first node.  
Regarding claim 4,  Novlan discloses: The resource processing method according to claim 1, wherein the downlink resource comprises at least one of: a synchronous signal, a (physical broadcast channel block, and a channel state information reference signal (para [0042], where, “The UE is operable to receive these sync signals, which can be a primary sync signal (PSS) and secondary sync signal (SSS), and can also be operable to receive the broadcast channel (BCH) (equivalent to “physical broadcast channel block”)” ).  
Regarding claim 16,  Novlan discloses: The resource processing method according to claim 13, wherein the downlink resource comprises at least one of: a synchronous signal (para [0042], where, “The UE is operable to receive these sync signals, which can be a primary sync signal (PSS) and secondary sync signal (SSS), and can also be operable to receive the broadcast channel (BCH) (equivalent to “physical broadcast channel block”)” ).  
a physical broadcast channel block, and a channel state information reference signal.  NOT RESPONDED

Regarding claims 6 and 18,  Novlan discloses: The resource processing method according to claim 4 , wherein at least one of the synchronous signal and the physical broadcast channel block (para [0042], where, “The UE is operable to receive these sync signals, which can be a primary sync signal (PSS) and secondary sync signal (SSS), and can also be operable to receive the broadcast channel (BCH) (equivalent to “physical broadcast channel block”)” ) comprises at least one of: at least one of a synchronous signal and a physical broadcast channel block configured by the first node through higher layer signaling (fig 8, para [0042]-[0045], where, “rTP 0, 1 and 2” equivalent to “first node”, configure PSS and SSS and BCU through higher layer messaging).  
at least one of a synchronous signal and a /physical broadcast channel block configured in an ssb-PositionslnBurst of a system information block 1 of the first node; at least one of a synchronous signal and a /physical broadcast channel block configured in an ssb-PositionslnBurst of a ServingCellConfigCommon of the first node;  NOT RESPONDED
Regarding claims 9 and 22,  Novlan discloses: The resource processing method according to claim 1, wherein the offset value is configured explicitly by the first node (fig 7, para [0053], where, “the network node can transmit back a random access response to the UE, which assigns the UE another identity (e.g., cell radio network temporary identity (C-RNTI)), a timing advance (TA) value (e.g. timing offset) so that it can compensate for the round trip delay cause by UE distance from the network node”).  
Regarding claim 14,  Novlan discloses: The resource processing method according to claim 13, wherein at least one of the at least one configured downlink resource and the at least one configured uplink resource is cell-specific or dedicated (fig 2-3, para [0036] and [0044], depicts the configuration  of UL-DL  resources for Access (UL-DL) and Backhaul (UL-DL), where, scheduling for uplink and downlink transmission). 
 	Regarding claim 19,  Novlan discloses: The resource processing method according to claim 13, wherein the uplink resource comprises a physical random access channel transmission opportunity (fig 7, RACH procedure 720, para [0053]). 
or, wherein the uplink resource is determined based on a cell-specific resource configured by the first node; or, wherein the uplink resource is configured independently of a cell-specific resource configured by the first node;  
Regarding claim 63,  Nolan discloses: A first node (fig 1, Network Node 104, a first node), comprising a processor, a storage and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program to implement steps of the resource processing method according to claim 1 (fig 12-14, para [0071], where, “a system (e.g., rTPs) is provided, comprising a processor and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations”).  
Regarding claim 64,  Nolan discloses: A second node (fig 1, UE 102, a second node), comprising a processor, a storage and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program to implement steps of the resource processing method according to claim 13 (fig 13, para [0071], where, “a system (e.g., rTPs) is provided, comprising a processor and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations” which includes RN 210, RN 500, RN 501, RN 502).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAM U AHMED/ 
Examiner, Art Unit 2461                                                                                                                                                                                                        
/KIBROM T HAILU/Primary Examiner, Art Unit 2461